Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 1 of 14 PageID #: 134




                              Exhibit G
                          Claim Chart – ’818 Patent
             Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 2 of 14 PageID #: 135
Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo


          US Patent 6,744,818 Versus Moto G7 Power Smartphones with
                                  H.264/AVC
                 Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 3 of 14 PageID #: 136
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo




1. A video encoding system comprising:


a visual perception estimator adapted to estimate a perception threshold for a pixel of a current frame of
    a videostream;


an encoder adapted to encode said current frame;


a compression dependent threshold estimator adapted to estimate a compression dependent threshold
    for said pixel at least from said perception threshold and information from said encoder; and


a filter unit adapted to filter said pixel at least according to said compression dependent threshold.




                                                                                                             2
               Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 4 of 14 PageID #: 137
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

  Claim 1
              https://www.gsmarena.com/motorola_moto_g7_power-review-1889p5.php


A video
encoding
system
comprising:




                                                                                                       3
                Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 5 of 14 PageID #: 138
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

  Claim 1
              G7 Power records with H.264/AVC and “High Profile”:


A video       https://www.phonearena.com/phones/Motorola-Moto-G-Power_id11349

encoding
system
comprising:




              “High Definition” uses the H.264 “High Profile”: https://www.rgb.com/h264-profiles




                                                                                                       4
                  Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 6 of 14 PageID #: 139
    Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

    Claim 1
                 https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 286
a visual
perception       The “High Profile” includes the use of bit_depth_luma and bit_depth_chroma:

estimator
adapted to
estimate a
perception
threshold
for a pixel of
a current
frame of a
videostream
;




                                                                                                                    5
                Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 7 of 14 PageID #: 140
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

   Claim 1
                 https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 40
a visual
perception       The “High Profile” includes the use of bit_depth_luma and bit_depth_chroma, which are used for the visual
                 perception estimator:
estimator
adapted to
estimate a
perception
threshold for
a pixel of a
current
                 {Note:
frame of a       “High Profile”,
                 and others}
videostream;




                                                                                                                             6
                  Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 8 of 14 PageID #: 141
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

       Claim 1
                     https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 201 - 202
a visual
perception
estimator
adapted to
estimate a
perception
threshold for a
pixel of a
current frame
of a
                                                                   {Note: The threshold values of
videostream;                                                       alpha and beta are based on
                                                                   bit_depth parameters for both
                                                                   chromacity (symbolized by c) and
                                                                   luminance (symbolized by y), which
                                                                   is also shown on the next slide. }




                                                                                                                              7
                  Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 9 of 14 PageID #: 142
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

       Claim 1

a visual                                            Pg. 202          https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-
                                                                     REC-H.264-200711-S!!PDF-E&type=items
perception
estimator
adapted to
estimate a
                                                                                                              Pg. 67-68
perception
threshold for a
pixel of a
current frame
of a
videostream;




                                                                                                                        8
               Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 10 of 14 PageID #: 143
  Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

  Claim 1
               http://www.fastvdo.com/spie04/spie04-h264OverviewPaper.pdf


an encoder
adapted to
encode said
current
frame;




                                                                                                       9
                  Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 11 of 14 PageID #: 144
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

      Claim 1
                      https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 201 - 202
a compression
dependent
threshold
estimator
adapted to
estimate a
compression
dependent
threshold for said                                                {Note: Compression dependent
                                                                  threshold of alpha’ and beta’ are
pixel at least from                                               shown on next slide.}

said perception
threshold and
information from
said encoder;                                                    {Note: alpha and beta in “filterSamplesFlag” are
                                                                 generated by alpha’ and beta’ , as shown above.}
and


                                                                                                                          10
                  Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 12 of 14 PageID #: 145
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

      Claim 1

a compression                                                                                      https://www.itu.i
                                                                                                   nt/rec/dologin_p
dependent                                                                                          ub.asp?lang=e&
                                                                                                   id=T-REC-
threshold                                                                                          H.264-200711-
                                                                                                   S!!PDF-
                                                                                                   E&type=items
estimator
                                                                                                   Pg. 202
adapted to
estimate a
compression
dependent
threshold for said                                                                                  {Note: The
                                                                                                    values of
pixel at least from                                                                                 IndexA and
                                                                                                    IndexB from “0”
said perception                                                                                     to “51” are for
                                                                                                    the “QP” value
threshold and                                                                                       or “quantization
                                                                                                    parameter”,
information from                                                                                    which specifies
                                                                                                    the level of
said encoder;                                                                                       compression.
                                                                                                    See next slide}
and


                                                                                                                 11
                  Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 13 of 14 PageID #: 146
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

      Claim 1

a compression                                                                https://slhck.info/video/2017/02/24/crf-guide.html

dependent
threshold
estimator
adapted to             https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items pg. 201

estimate a
compression
dependent
threshold for said
pixel at least from
                                                                                                                     Pg. 202
said perception
                                                                                                                     {Note: The
threshold and                                                                                                        values “0” to
                                                                                                                     “51” specify the
information from                                                                                                     level of
                                                                                                                     compression. }
said encoder;
and


                                                                                                                                        12
                 Case 1:21-cv-00227-UNA Document 1-7 Filed 02/18/21 Page 14 of 14 PageID #: 147
   Preliminary Claim Chart Showing Infringement of Claim 1 of the U.S. Patent No. 6,744,818 by Lenovo

   Claim 1
                 https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-200711-S!!PDF-E&type=items
a filter unit
adapted to         {Note: “filterSampleFlag” is compression dependent threshold estimator for compression dependent
                   threshold of alpha’ and beta’, as shown on slide 11. }
filter said      G.8.7.4.2 SVC filtering process for a set of samples across a horizontal or vertical block edge …
pixel at least
                                                                                                             Pg. 498-499
according to
said
compression
dependent
threshold.




                                                                                                                      Pg. 202




                                                                                                                                13
